   Case: 1:20-cv-01024 Document #: 51 Filed: 08/26/21 Page 1 of 2 PageID #:237




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

PENSION FUND OF CEMENT                     )
MASONS’ UNION LOCAL UNION NO.              )
502 et al.,                                )
                                           )     Case No. 20-cv-1024
            Plaintiffs,                    )
                                           )     Judge Robert W. Gettleman
      vs.                                  )
                                           )     Magistrate Judge Susan E. Cox
R & W CLARK CONSTRUCTION INC.,             )
an Illinois Corporation, and RICHARD       )
CLARK, an individual,                      )
                                           )
            Defendants.                    )

                                NOTICE OF FILING

To: See Attached Service List

       PLEASE TAKE NOTICE that on August 26, 2021, we filed with the Clerk of
the United States District Court for the Northern District of Illinois, Eastern
Division, Paul M. Bauch, Kenneth A. Michaels Jr., & Carolina Y. Sales’ Motion for
Leave to Withdraw as Counsel for Defendants, a copy of which is attached hereto and
hereby served upon you.
                                           /s/ Paul M. Bauch

Paul M. Bauch (ARDC #6196619)
Kenneth A. Michaels Jr. (ARDC #6185885)
Carolina Y. Sales (ARDC #6287277)
BAUCH & MICHAELS, LLC
53 West Jackson Boulevard, Suite 1115
Chicago, IL 60604
Phone: 312-558-5000
Fax: 312-427-5709
pbauch@bmlawllc.com
kmichaels@bmlawllc.com
csales@bmlawllc.com
    Case: 1:20-cv-01024 Document #: 51 Filed: 08/26/21 Page 2 of 2 PageID #:238




                           CERTIFICATE OF SERVICE

      The undersigned attorney certifies that on August 26, 2021, we caused this
document to be served on each entity shown on the attached list at the address shown
and by the method indicated on the list.

                                                   /s/ Paul M. Bauch

VIA CM/ECF:

Jeffrey Allen Krol jeffkrol@johnsonkrol.com, decker@johnsonkrol.com,
docket@johnsonkrol.com

Joseph Edward Mallon       mallon@johnsonkrol.com, docket@johnsonkrol.com

Lucas John Habeeb     habeeb@johnsonkrol.com, docket@johnsonkrol.com



VIA Email and U.S. Mail:

R&W Clark Construction, Inc.
Richard W. Clark
8158 W. Lincoln Highway
Frankfort, IL 60423
Email: rwclark123@yahoo.com




                                         2
